By the Court.
'When a member of the bar of the state has been,upon proper proceedings, disbarred, and the *417judgment remains in full force and unreversed, the only remedy of the party is, at the proper time and on a proper showing, to apply to the court in which he was disbarred to be reinstated.
The court rendering the judgment of disbarment, retains a continuing jurisdiction over the subject, as in many similar cases; and may, upon a proper showing of reformation of the party, or other satisfactory reasons, arising after the disbarment, reinstate him in the practice of his profession. Readmission, as upon application and examination in the first instance, is not the proper course. And to make such application without communicating to the court the fact that the applicant had been disbarred, indicates a want of moral sense inconsistent with the character of an honorable attorney.
Admission revoked, and certificate ordered canceled., at the costs of the respondent.